DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0019 contains a typographical error in reciting "rood deck."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,105,329 to Bondoc et al. (“Bondoc”).
Regarding claim 1, Bondoc discloses a roofing shingle having a headlap zone 3, 11 disposed above an exposure zone 4, 13, the roofing shingle comprising: a shim layer 10 having a top edge, a bottom edge disposed in the exposure zone, a top surface, and a connecting portion adjoining the top edge and connecting a series of tabs 12, wherein the series of tabs includes a series of gaps separating adjacent tabs in the series of tabs, wherein each gap in the series of gaps extends lengthwise from the bottom edge of the shim layer to the connecting portion; a top shingle layer 1 at least partially laminated to the top surface of the shim layer, wherein the top shingle layer comprises a top edge disposed in the headlap zone, a bottom edge disposed in the exposure zone 4, a headlap portion 3 adjoining the top edge and connecting a series of dragon's teeth 2, wherein the series of dragon's teeth includes a series of spaces separating adjacent dragon's teeth in the series of dragon's teeth, wherein each spaces in the series of spaces extends lengthwise from the bottom edge of the top shingle layer to the headlap portion, and wherein the shim layer and the top shingle layer are aligned such that each dragon's tooth in the series of dragon's teeth covers a corresponding gap in the series of gaps.
Regarding claim 2, Bondoc discloses that the bottom edge of the shim layer is substantially coextensive with the bottom edge of the top shingle layer.
Regarding claim 4, Bondoc discloses that each tab in the series of tabs has the same length.
Regarding claim 7, Bondoc discloses that the connecting portion of the shim layer comprises a bottom edge, wherein the headlap portion of the top shingle layer comprises a bottom edge, and wherein the bottom edge of the connecting portion is substantially coextensive with the bottom edge of the headlap portion of the top shingle layer.
Regarding claim 13, Bondoc discloses that each dragon's tooth in the series of dragon's teeth comprises the same width (col 5, ln 58-63).
Regarding claim 16, Bondoc discloses that each tab 12 in the series of tabs comprises a respective width that increases from the bottom edge of the shim layer toward the connecting portion of the shim layer, such that each gap comprises a respective width that decreases from the bottom edge of the shim layer toward the connecting portion of the shim layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondoc in view of U.S. Patent No. 10,174,504 to Freiborg (“Freiborg”).
Regarding claim 3, Bondoc does not disclose that the bottom edge of the top shingle layer is offset from the bottom edge of the shim layer, such that the bottom edge of the shim layer extends beyond the bottom edge of the top shingle layer, or such that the bottom edge of the top shingle layer extends beyond the bottom edge of the shim layer.
Freiborg in Figs. 6-7 discloses a shingle wherein the bottom edge of the top shingle layer 622, 622’, 622’’ is offset from the bottom edge of the shim layer 612, such that the bottom edge of the shim layer extends beyond the bottom edge of the top shingle layer, or such that the bottom edge of the top shingle layer extends beyond the bottom edge of the shim layer to provide a varied aesthetic appearance. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to have the bottom edge of the top shingle layer is offset from the bottom edge of the shim layer, such that the bottom edge of the shim layer extends beyond the bottom edge of the top shingle layer, or such that the bottom edge of the top shingle layer extends beyond the bottom edge of the shim layer as taught by Freiborg to provide the predictable result of providing a desired aesthetic appearance.
Regarding claim 5, Bondoc does not disclose that each tab in the series of tabs has a first length that is different from a second length of at least one adjacent tab in the series of tabs.
Freiborg in Figs. 6-7 discloses a shingle wherein that each tab 624, 624’, 624’’ in the series of tabs has a first length that is different from a second length of at least one adjacent tab in the series of tabs to provide a varied aesthetic appearance. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to have each tab in the series of tabs with a first length that is different from a second length of at least one adjacent tab in the series of tabs as taught by Freiborg to provide the predictable result of providing a desired aesthetic appearance.
Regarding claim 6, Bondoc does not disclose that each dragon's tooth in the series of dragon's teeth comprises a first length that is different from a second length of at least one adjacent dragon's tooth in the series of dragon's teeth.
Freiborg in Figs. 6-7 discloses a shingle wherein that each dragon’s tooth 624, 624’, 624’’ in the series of dragon teeth has a first length that is different from a second length of at least one adjacent dragon’s tooth in the series of dragon’s teeth to provide a varied aesthetic appearance. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to have each dragon’s tooth in the series of dragon’s teeth with a first length that is different from a second length of at least one adjacent dragon’s tooth in the series of dragon’s teeth as taught by Freiborg to provide the predictable result of providing a desired aesthetic appearance.
Regarding claim 14, Bondoc does not disclose that each dragon's tooth in the series of dragon's teeth comprises a first width that is different from a second width of at least one adjacent dragon's tooth.
Freiborg in Figs. 6-7 discloses a shingle wherein that each dragon’s tooth 624, 624’, 624’’ in the series of dragon's teeth comprises a first width that is different from a second width of at least one adjacent dragon's tooth to provide a varied aesthetic appearance. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to have each dragon's tooth in the series of dragon's teeth comprises a first width that is different from a second width of at least one adjacent dragon's tooth as taught by Freiborg to provide the predictable result of providing a desired aesthetic appearance.
Regarding claim 15, Bondoc does not disclose that each dragon's tooth in the series of dragon's teeth comprises a respective width that decreases from the bottom edge of the top shingle layer toward the headlap portion of the top shingle layer, such that each space comprises a respective width that increases from the bottom edge of the top shingle layer toward the headlap portion of the top shingle layer.
Freiborg in Figs. 6-7 discloses a shingle wherein that each dragon’s tooth 624, 624’, 624’’ comprises a respective width that decreases from the bottom edge of the top shingle layer toward the headlap portion of the top shingle layer, such that each space comprises a respective width that increases from the bottom edge of the top shingle layer toward the headlap portion of the top shingle layer.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to have a respective width that decreases from the bottom edge of the top shingle layer toward the headlap portion of the top shingle layer, such that each space comprises a respective width that increases from the bottom edge of the top shingle layer toward the headlap portion of the top shingle layer as taught by Freiborg to provide the predictable result of providing a desired aesthetic appearance.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondoc in view of U.S. Patent No. 7,805,905 to Rodrigues et al. (“Rodrigues”).
Regarding claim 8, Bondoc discloses that the connecting portion of the shim layer comprises a bottom edge, wherein the headlap portion of the top shingle layer comprises a bottom edge, but does not disclose that the bottom edge of the connecting portion is offset from the bottom edge of the headlap portion of the top shingle layer such that a portion of the connecting portion is exposed.
Rodrigues discloses that the connecting portion 22 of the shim layer comprises a bottom edge, wherein the headlap portion of the top shingle layer comprises a bottom edge, and wherein the bottom edge of the connecting portion is offset from the bottom edge of the headlap portion of the top shingle layer such that a portion 22 of the connecting portion is exposed to create a shadow band and add depth to the shingle (col 5, ln 24-31).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to have the bottom edge of the connecting portion offset from the bottom edge of the headlap portion of the top shingle layer such that a portion of the connecting portion is exposed as taught by Rodrigues to provide the predictable result of creating a shadow band and add depth to the shingle.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondoc in view of U.S. Patent No 5,954,387 to Stahl et al. (“Stahl”).
Regarding claim 17, Bondoc does not disclose a roofing shingle system comprising: a first plurality of roofing shingles and a second plurality of roofing shingles each according to claim 1, wherein the first plurality of roofing shingles are arranged laterally edge to edge to form a first course; and wherein the second plurality of roofing shingles are arranged laterally edge to edge to form a second course, wherein the second course of roofing shingles overlaps the headlap zones of the shingles of the first course of roofing shingles.
Stahl in Figs. 4-5 discloses a roofing shingle system comprising: a first plurality of roofing shingles (lower row) and a second plurality of roofing shingles (upper row), wherein the first plurality of roofing shingles are arranged laterally edge to edge to form a first course; and wherein the second plurality of roofing shingles are arranged laterally edge to edge to form a second course, wherein the second course of roofing shingles overlaps the headlap zones of the shingles of the first course of roofing shingles.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to apply a plurality of the shingles of claim 1 to create a roofing shingle system wherein the first plurality of roofing shingles are arranged laterally edge to edge to form a first course; and wherein the second plurality of roofing shingles are arranged laterally edge to edge to form a second course, wherein the second course of roofing shingles overlaps the headlap zones of the shingles of the first course of roofing shingles as taught by Stahl to provide the predictable result of covering a roof of a house.
Regarding claim 18, Bondoc discloses the roofing shingle system of claim 17 fastened thereto but does not expressly disclose a roof comprising a roof deck having an upper end and a lower end, wherein the headlap zones of the roofing shingles are disposed toward the upper end of the roof deck and the exposure zones of the roofing shingles are disposed toward the lower end of the roof deck.
Stahl discloses installing shingles on a roof deck (Fig. 5) having an upper end and a lower end, wherein the headlap zones 72 of the roofing shingles are disposed toward the upper end of the roof deck and the exposure zones of the roofing shingles are disposed toward the lower end of the roof deck to cover a sloped roof.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to fasten the shingles on a roof comprising a roof deck having an upper end and a lower end, wherein the headlap zones of the roofing shingles are disposed toward the upper end of the roof deck and the exposure zones of the roofing shingles are disposed toward the lower end of the roof deck as taught by Stahl to provide the predictable result of covering a sloped roof of a house.
Regarding claim 19, Bondoc in view of Stahl further discloses fastening the first plurality of the roofing shingles to the roof deck in a laterally edge-to-edge manner to form a first course, and fastening the second plurality of the roofing shingles to the roof deck in a laterally edge-to-edge manner to form a second course, disposed such that the second course of roofing shingles overlaps the headlap zones of the roofing shingles of the first course of roofing shingles.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondoc in view of U.S. Patent No. 8,240,100 to Kalkanoglu et al. (“Kalkanoglu”).
Regarding claim 20, Bondoc discloses a method for making a roofing shingle according to claim 1, positioning the top shingle layer in contact with the top surface of the shim layer such that each dragon's tooth 2 in the series of dragon's teeth 2 covers a corresponding gap in the series of gaps. Bondoc does not expressly disclose applying a laminating adhesive to the top surface of the shim layer, wherein the laminating adhesive is applied lengthwise along a first side edge and a second side edge of each tab in the series of tabs and at least partially laminating the top shingle layer to the top surface of the shim layer, wherein the laminating adhesive is further applied widthwise in a series of strips within the connecting portion of the shim layer, wherein each strip in the series of strips is aligned with a respective gap in the series of gaps.
Kalkanoglu in Figs. 3-4 discloses applying a laminating adhesive to the top surface of the shim layer, wherein the laminating adhesive is applied lengthwise along a first side edge and a second side edge of each tab in the series of tabs and at least partially laminating the top shingle layer to the top surface of the shim layer, wherein the laminating adhesive is further applied widthwise in a series of strips within the connecting portion of the shim layer, wherein each strip in the series of strips is aligned with a respective gap in the series of gaps (col 4, ln 26-48).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Bondoc to use adhesive to laminate the shim and top shingle layer as taught by Kalkanoglu to provide the predictable result of securely bond the two layers together.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in obvious combination absent impermissible hindsight, discloses applicant’s invention of a roofing shingle wherein, inter alia, each dragon’s tooth in the series of dragon’s teeth comprises a first side edge and a second side edge defining a first width therebetween, wherein the first width that is greater than a second width of the corresponding gap. One of the closest prior arts to Bondoc requires a gap between the tabs and the dragon’s teeth. Moreover, cited prior art to Rodrigues (US 7,805,905) discloses dragon’s teeth 16 that are wider than a gap 26, however the dragon’s teeth do not cover any of the gaps 26 and are required to stay within the width of the tabs 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,912. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the pending claims is recited and within the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633